Citation Nr: 1612308	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-30 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include depression, related to the removal, replacement, and then subsequent removal of a penile prosthesis performed at a Department of Veterans Affairs Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issue on appeal.  In April 2013 and December 2014, the Board remanded the claim for additional development.  In February 2015, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims, and by a November 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An acquired psychiatric disorder, to include depression, related to the removal, replacement, and then subsequent removal of a penile prosthesis was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include depression, related to the removal, replacement, and then subsequent removal of a penile prosthesis at the VA have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was advised in a June 2009 letter, prior to the initial February 2010 unfavorable rating decision. 

With regard to the duty to assist, the Veteran's VA treatment records have been obtained.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  Additionally, the VA has obtained VA examinations and opinions.  The Board finds that the opinions received are thorough and well-explained such that further opinion or examination is not necessary in this case.

The Board finds that there has been substantial compliance with the previous remands, in that a VA examination with a medical opinion on the matter has been obtained. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran contends that he suffers from depression due to the removal, replacement, and then subsequent removal of a penile prosthesis performed at a Department of Veterans Affairs Medical Center.

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a), for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d) & (d)(1).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 3.361(d)(1)(ii). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

VA treatment records and history provided by the Veteran reflect that in 1985, the Veteran received an inflatable penile prosthesis that worked until a malfunction in approximately 2000.  In 2001, that prosthesis was removed and he was given a semi-rigid prosthesis that worked for five years.  In January 2006, a semi-rigid implant was removed by the VA and an inflatable prosthesis was placed.  In March 2006, the Veteran reported considerable pain where plastic tubing could be felt under the skin and along the anterior scrotum.  In September 2006, there was continuing pain and the Veteran was not able to inflate the prosthesis due to that pain.  In November 2006, it was decided that the inflatable device should be removed due to the protrusion and infection, and such was done in January 2007 at the VAMC.

VA treatment records reflect in March 2006, there was a negative depression screen.  In March 2009, the Veteran reported significant difficulty over circumstances surrounding the removal of his penile implant. He felt that the urology department messed up his implant.  He was fixated and was unable to resolve the situation satisfactorily.  He had been experiencing penile pain.  The diagnosis was adjustment disorder with depressed mood.  In May 2009, the Veteran reported a two year history of depression with some sense of worthlessness over complications of a penile implant in 2006.  He was diagnosed with depressive disorder, not otherwise specified.  Ongoing psychiatric treatment from March 2009 to March 2010 reflect that the Veteran was having difficulty caring for his wife who was experiencing multiple medical problems.  A January 2010 record demonstrates distress related to his failed implant.  His diagnosis was depression/anxiety disorder, not otherwise specified. 

On October 2014 VA psychiatric examination, the Veteran reported that he was depressed because of his erectile dysfunction.  He did not feel like a man due to the surgery.  The Veteran's life prior to the operation was reported to be very similar to his current level of functioning.  The primary difference was a poor relationship with his wife who he stated was angry because they couldn't have sex.  However, his wife was present during the interview and there was no indication of stress or anger between the couple, nor did they offer any specific example of their "bad relationship now."  The examiner diagnosed a dysthymic disorder that was determined to be at least as likely as not due to carelessness, negligence, lack of proper skill or error in judgment or other instance of fault on the part of the VA prior to and in furnishing surgical treatment.  The examiner concluded that the Veteran's dysthymic disorder was due to his inability to obtain an erection.

The Board notes that on October 2014 VA medical examination, a VA examiner reviewed the VA record surrounding the removal and replacement of the Veteran's prosthesis, and then subsequent removal, and concluded that the Veteran did not have an additional disability following the VA surgeries.  The examiner explained that prior to the 2006 procedure, the Veteran was experiencing erectile dysfunction and chronic penile pain.  The 2006 procedure was attempting to address those symptoms, but did not fix them and the Veteran was left with continuing erectile dysfunction.  As a result, there was no additional disability following the procedure.  The examiner also found no indication of carelessness, negligence, lack of proper skill or error in judgment or other instance of fault on the part of the VA as due to the removal and placement, and subsequent removal, of the erectile prosthesis, as there was no evidence that the prosthesis was not placed correctly or resulted in infection that contributed to chronicity of symptomatology.  In that regard, physical examination showed a normal penis, testes, and epididymis.
The Board remanded the claim in December 2014 in order to obtain a new VA psychiatric examination.  Specifically, the Board requested clarification as to whether the Veteran suffered from depression prior to the January 2006 and January 2007 procedures and, if so, whether his symptoms were permanently aggravated by the procedures.  The Board also requested clarification as to whether the Veteran's psychiatric disorder was considered to be an event not reasonably foreseeable following the two procedures.

In December 2014, following review of the claims file and examination of the Veteran, a VA examiner concluded that the Veteran did not suffer from depression or a dysthymic disorder prior to the January 2006 removal and replacement of prosthesis.  Such was confirmed by the March 2006 negative depression scan and that the earliest mental consultation available was not dated until March 2009.  However, the examiner concluded that the current psychiatric disorder was less likely than not due to carelessness, negligence, lack of proper skill or error in judgment or other instance of fault on the part of the VA prior to and in furnishing surgical treatment or to an event not reasonably foreseeable.  Significantly, the Veteran's depressed mood was a foreseeable complication of the penile surgery.  Psychological stress leading to depression was not uncommon in individuals following unsuccessful penile surgery.  The Veteran had also signed an informed consent listing impotence as a possible risk of treatment.  Moreover, his mental condition was first documented two years following the 2007 surgery.  His depressive symptoms were due to multiple causes, to include sexual dysfunction, financial issues, and concerns over his wife's medical problems.  Such suggested that the Veteran's depression was related to many issues in his life rather than only as a complication of his penile surgery.  The Veteran was prone to psychological concern with depression once dysfunction was noticed after surgery.

First, the Board notes that an additional disability has been shown in this case, namely, a psychiatric disorder that has been variously characterized during the appeal period as a dysthymic disorder/depression/anxiety disorder/adjustment disorder.

However, the additional disability does not meet the criteria set forth under 38 U.S.C.A. § 1151, and thus the appeal must be denied.

For one, there is no indication that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider when preforming the Veteran's January 2006 and January 2007 procedures to remove and replace a penile prosthesis.  As explained in the December 2014 Board decision that denied the claim for erectile dysfunction and erectile deformity under 38 U.S.C.A. § 1151, the probative October 2014 VA medical opinion, completed by a medical doctor, not a psychiatrist, found no indication of carelessness, negligence, lack of proper skill or error in judgment or other instance of fault on the part of the VA as due to the removal and placement, and subsequent removal of the erectile prosthesis, as there was no evidence that the prosthesis was not placed or removed correctly or resulted in infection that contributed to chronicity of symptomatology.  While the Veteran contends that the procedures were negligent, the competent medical evidence and opinions of record weighed heavily against such a finding, and the claim was denied.  Moreover, as was also found by the Board in the December 2014 decision, proper informed consent was obtained prior to the procedures, as was noted in the treatment records prior to the 2006 surgery, and the record included the informed consent for the 2007 removal of prosthesis.  The 2007 consent form stated that erectile dysfunction, pain, and deformity were risks of the procedure.

Thus, although there is an identified additional psychiatric disability, because there is no indication that the January 2006 and January 2007 VA procedures resulted in carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, the claim cannot prevail.  The Board points out, addressing the November 2015 Joint Motion, that in October 2014 a medical physician with requisite knowledge and expertise found that the January 2006 and January 2007 VA medical procedures were not negligent, and that very issue was adjudicated by the Board, and denied, in December 2014 as it pertained to the Veteran's claim for compensation for erectile dysfunction and deformity.

On a psychological level, the Board finds that the October 2014 VA opinion is not supportive of the Veteran's claim.  While the examiner stated that it was as likely as not that the Veteran's current depression was due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, the examiner also concluded that the Veteran's current depression was due to his inability to obtain an erection.  When reviewing the examination report, it is clear that the examiner was concluding that the Veteran's depression was due to the outcome of the procedures, namely that a new prosthesis could not be placed.  While such is a positive causal opinion, it does not support the necessary element of a finding of negligence on the part of the VA.  The Board has no reason to believe that the examiner actually found any indication of negligence or improper skill on the part of the VA when completing the two procedures.  Therefore, the Board finds that the October 2014 opinion does not support the Veteran's claim as it merely shows a relationship between the Veteran's depression and the VA procedures, but does not establish fault on the part of the VA.

Finally, as explained thoroughly by the December 2014 VA psychiatric examiner, the Veteran's psychiatric condition was an event that was reasonably foreseeable following the unsuccessful placement of a penile prosthesis.  As the examiner explained, the Veteran knew through his consent of the possible risks and outcomes of the procedure.  Furthermore, based upon the VA examiner's clinical experience, the Veteran would be considered to be prone to distress following the outcome of the procedure.  The December 2014 psychologist is competent to determine that the Veteran's mental symptoms and disorder was a reasonable foreseeable consequence of the 2006 and 2007 procedures.

The Board acknowledges the Veteran's assertion that he suffers from a psychiatric disorder due to the two operations completed at the VA for removal, replacement, and then removal of an erectile prosthesis.  The Board acknowledges that the Veteran is competent to describe symptoms capable of lay observation, such as feeling depressed.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He is not competent, however, to offer a medical diagnosis or etiological opinion in this case.  In that regard, the Board finds that his statements are outweighed by the VA opinions, for the reasons explained above.  Because the preponderance of the evidence is against the Veteran's claim, it must be denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include depression, related to the removal, replacement, and then subsequent removal of a penile prosthesis performed at a Department of Veterans Affairs Medical Center must be denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


